                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                         Plaintiff,                                    ORDER

         V.                                                        l 8-cr-50-wmc-3

CHRISTOPHER ANSTICE,

                        Defendant.


         A hearing to address the Seventh Circuit Court of Appeals' limited remand of Christopher

Anstice conditions was held on October 31, 2019. The defendant knowingly and voluntarily

waived his right to physically present at the re-sentencing hearing pursuant to Fed. R. Crim. P.

43(c)(l)(B). The defendant was represented in absentia by Associate Federal Defender Kelly

Welsh.        The government was represented by Assistant U.S. Attorney Aaron Wegner.       U.S.

Probation Officer Marc Stieve was also present. From the record I make the following findings of

fact.

                                             FACTS

         The defendant was sentenced in the Western District of Wisconsin on October 2, 2018,

following his conviction for conspiracy to distribute 500 or more grams of methamphetamine, in

violation of 21 U.S.C. §§ 84l(a) and 846. This offense is a Class A felony. He was committed to

the custody of the Bureau of Prisons to serve a te1m of imprisonment of 120 months, with a 60-

month term of supervised release to follow. This was the mandatory minimum sentence required

by statute.




                                                1
       The Seventh Circuit Court of Appeals issued an order for limited remand in this case on

July 19, 2019.    The parties have stipulated to a reconsideration of the mandatory and non-

mandatory conditions of supervised release and waived appearances.         That request has been

granted.

                                            FINDINGS

       Pursuant to the Sentencing Reform Act of 1984, the primary goals of supervised release

are to assist defendants' transition into the community after a te1m ofimprisonment and to provide

rehabilitation. Supervision in this case will provide the defendant with needed correctional

programming, including rehabilitative programs, to assist with community reintegration; afford

adequate deterrence to further criminal conduct; and to protect the public from further crimes

perpetrated by the defendant.


       The undischarged term of imprisonment is to be followed by a five-year term of supervised

release, subject to mandatory conditions. In light of the nature of the offense and the defendant's

personal history, I adopt condition numbers 1 through 12, and 14 through 16 as proposed and

justified in the second addendum to the presentence report. Neither party has raised any objections

to the proposals and the defendant, through defense counsel has waived both the oral reading of

conditions and individualized justification of each.


       If, when the defendant is released from confinement to begin his term of supervised release,

either the defendant or the supervising probation officer believes that any of the conditions

imposed today are no longer appropriate, either one may petition the Court for review.


       The instant offense is drug related, and the defendant has a history of drug use. The

mandatory drug testing as set forth at 18 U.S.C. § 3583(d) is not waived. The drug testing

requirements are sufficiently addressed in special condition number 16.


                                                 2
                                           ORDER

           IT IS ORDERED that defendant is to serve a five-year term of supervised release as

previously ordered with the following modifications to his non-mandatory conditions supervised

release:


       Defendant shall report to the probation office in the district to which defendant is
       released within 72 hours of release from the custody of the Bureau of Prisons, unless
       instructed by the probation office to report within a different time frame.


       Defendant shall not possess a firearm, ammunition, destructive device or dangerous
       weapon.


The updated conditions are enumerated below and incorporated into this order.


                  Entered on October 31, 2019.




                                                 3
     Mandatory Conditions - 18 U.S.C. § 3583(d)

        •   Defendant shall not commit another federal, state, or local crime.

        •   Defendant shall not illegally possess a controlled substance. The defendant is subject to
            drng testing according to 18 U.S.C. § 3583(d).

        •   Defendant shall cooperate with the collection of DNA by the U.S. Justice Department
            and/or the U.S. Probation and Pretrial Services Office as required by Public Law 108-405.


     Non-Mandatory Conditions
        STANDARD CONDITIONS OF SUPERVISION                                   JUSTIFICATION
1)      Defendant shall not knowingly leave the judicial      To      provide      community      protection,
        district in which defendant is being supervised       rehabilitation for defendant, and to enable the
        without the permission of the Court or                supervising probation officer's statutory duty
        probation officer.                                    to keep informed of defendant's location,
                                                              conduct, condition, and compliance. 18
                                                              U.S.C. § 3553(a)(l), (a)(2)(B) and (C); 18
                                                              U.S.C. § 3563(b)(14); 18 U.S.C. § 3603(2)
                                                              and (7); USSG § 5Bl.3(b)(l)(A), (C), (D) and
                                                              (b)(2); USSG § 5Dl.3(b)(l)(A), (B), (C) and
                                                               b 2.
2)      Defendant is to report to the probation office as     To      provide      community      protection,
        directed by the Court or probation officer and        rehabilitation for defendant, to ensure officer
        shall submit a complete written report within         and defendant safety, and to enable the
        the first five days of each month, answer             supervising probation officer's statutory duty
        inquiries by the probation officer, and follow the    to keep informed of defendant's location,
        officer's instructions. The monthly report and        conduct, condition, and compliance. 18
        the answer to inquiries shall be truthful in all      U.S.C. § 3553(a)(l), (a)(2)(B), (C) and (D);
        respects unless a fully truthful statement would      18 U.S.C. § 3563(b)(15) and (17); 18 U.S.C.
        tend to incriminate defendant, in violation of        § 3603(2), (3), (4) and (7); USSG §
        defendant's constitutional rights, in which case      5Bl.3(b)(l)(B)(C), (D), (E) and (b)(2); USSG
        defendant has the ri ht to remain silent.               SD 1.3 b 1 B , C , D and b 2 .
3)      Defendant shall maintain lawful employment,           Evidence based practice research indicates
        seek lawful employment, or enroll and                 that lawful, stable employment and education
        participate in a course of study or vocational        are pro-social activities that reinforce the
        training that will equip defendant for suitable       rehabilitation of defendant. Employment and
        employment, unless excused by the probation           education have been identified as risk factors
        officer or the Court.                                 for recidivism. 18 U.S.C. § 3553(a)(2)(B),
                                                              (C) and (D); 18 U.S.C. § 3563(b)(4) and (5);
                                                              18 U.S.C. § 3603(2), (3), (4) and (7); USSG §
                                                              5Bl.3(b)(l)(C), (D) and (E); USSG §
                                                              5Dl.3 b 1 B , C and D .



                                                    4
4)   Defendant shall notify the probation officer        To      provide      community         protection,
     within seventy-two hours of any change in           rehabilitation for defendant, to ensure officer
     residence, employer, or any change in job           and defendant safety, and to enable the
     classification.                                     supervising probation officer's statutory duty
                                                         to keep informed of defendant's location,
                                                         conduct, condition, and compliance. 18
                                                         U.S.C. § 3553(a)(2)(C); 18 U.S.C. §
                                                         3563(b)(13), (15), (16) and (19); 18 U.S.C. §
                                                         3603(2), (3), (4) and (7); USSG §
                                                         5Bl.3(b)(l)(D) and (b)(2); USSG §
                                                         5D l .3(b)(1 )(C).
5)   Defendant shall not purchase, possess, use,         Evidence based practice research indicates the
     distribute, or administer any narcotic or other     use of illicit chemicals is a risk factor for
     controlled substance, or any paraphernalia          recidivism. This condition is recommended to
     related to such substances, except as prescribed    assist with defendant's rehabilitation, officer
     by a physician. Defendant shall not use any         and defendant safety, and to protect the public.
     product containing cannabidiol (CBD) or             18 U.S.C. § 3553(a)(l), (a)(2)(A), (B) and
     tetrahydrocannabinol     (THC),      except   as    (C); 18 U.S.C. § 3563(b)(7); 18 U.S.C. §
     prescribed by a physician.                          3603(3); USSG § 5Bl.3(b)(l)(A), (B), (C)
                                                         and (D); USSG 9 5Dl.3(b)(l )(A), (B) and (C).
6)   Defendant shall not visit places where defendant    Evidence based practice research indicates
     knows or has reason to believe controlled           that frequenting places where illicit chemicals
     substances are illegally sold, used, distributed,   are sold, used, distributed or administered
     or administered.                                    increases the risk that defendant will purchase,
                                                         use or possess illicit chemicals. Individuals
                                                         involved in the distribution of illicit chemicals
                                                         present a risk of peer association as identified
                                                         in the research. This condition supp01is
                                                         rehabilitation of defendant and promotes
                                                         public safety. 18 U.S.C. § 3553(a)(l),
                                                         (a)(2)(B) and (C); 18 U.S.C. § 3563(b)(6); 18
                                                         U.S.C. § 3603(3); USSG § 5Bl.3(b)(l)(A),
                                                         (B), (C), (D) and (b)(2); USSG §
                                                         5D 1.3(b )(1 )(A), (B) and (C).
7)   Defendant shall not meet, communicate, or           Evidence based practice research indicates
     spend time with any persons defendant knows to      that association with peers involved m
     be engaged in criminal activity or planning to      criminal activity increases the risk of
     engage in criminal activity.                        recidivism. This condition promotes and
                                                         encourages pro-social relationships that are
                                                         conducive to a law-abiding lifestyle. 18
                                                         U.S.C. § 3553(a)(l), (a)(2)(A), (B) and (C);
                                                         18 U.S.C. § 3563(b)(6); 18 U.S.C. § 3603(3);
                                                         USSG § 5Bl.3(b)(l)(B), (C) and (D); USSG
                                                         9 5Dl.3(b)(l )(B) and (C).
8)   Defendant shall permit a probation officer to       Community contacts ensure compliance with
     visit defendant at borne, work, or at some other    court-ordered conditions and assist defendant



                                               5
      mutually convenient location designated by the       in maintaining a law-abiding lifestyle. 18
      probation officer at any reasonable time and         U.S.C. § 3553(a)(l), (a)(2)(A), (B), and (C);
      shall permit confiscation of any contraband          18 U.S.C. § 3563(b)(13), (15), (16) and (17);
      observed in plain view by the probation officer.     18 U.S.C. § 3603(2), (3), (4) and (7); USSG §
                                                           5Bl.3(b)(l)(A), (B), (C), (D) and (b)(2);
                                                           USSG 5D 1.3 b 1 A , B , C and b 2 .
9)    Defendant shall notify the probation officer         To provide for community safety and
      within seventy-two hours of being arrested or        rehabilitation of defendant. 18 U.S.C. §
      questioned by a law enforcement officer.             3553(a)(l), (a)(2)(A), (B) and (C); 18 U.S.C.
                                                           § 3563(b)(18); 18 U.S.C. § 3603(2), (3), (4)
                                                           and (7); USSG § 5B 1.3 (b )(1 )(A), (B), (C) and
                                                            D; USSG § 5Dl.3 b 1 A, B and C.
10)   Defendant shall not enter into any agreement to      Evidence based practice research indicates
      act as an informer or a special agent of a law       contact with criminals and potential
      enforcement agency without the permission of         involvement in facilitating other crimes
      the Court.                                           sanctioned by law enforcement officers
                                                           directly contradicts the condition of no new
                                                           offenses and criminal associations, which are
                                                           risk factors for recidivism. Therefore, strict
                                                           monitoring by the Court/probation office is
                                                           necessary for the safety of the community,
                                                           defendant, and the supervising probation
                                                           officer. 18 U.S.C. § 3553(a)(l), (a)(2)(A), (B)
                                                           and (C); 18 U.S.C. § 3563(b)(5), (6), (15),
                                                           (17) and (18); 18 U.S.C. § 3603(2), (3), (4)
                                                           and (7); USSG § 5Bl.3(b)(l)(A), (B), (C) and
                                                            D; USSG 5Dl.3 b 1 A, B and C.
11)   Defendant shall report to the probation office in    To review and clarify conditions of
      the district to which defendant is released within   supervision imposed by the court at
      72 hours of release from the custody of the          sentencing. To assist with risk and needs
      Bureau of Prisons, unless instructed by the          assessment, monitoring requirements, release
      probation office to report within a different time   planning, and program refen-als. Set goals for
      frame.                                               supervision. 18 U.S.C. § 5363(b)(15); USSG
                                                           § 5Bl.3 c 1 and 5Dl.3 c 1
12)   Defendant shall not possess a firearm,               To comply with statutory provisions. To
      ammunition, destructive device or dangerous          provide for community safety.
      weapon.                                              18 U.S.C. §§ 921 and 922; 18 U.S.C. §
                                                           5363 b 10 ; USSG 5Dl.3 c 10
13)   As directed by the probation officer, defendant      To protect the public from further crimes
      shall notify __ (identify tlte third parties) of     perpetrated by defendant.         18 U.S.C. §
      risks that may be occasioned by defendant's          3553(a)(l), (b)(2)(A), (B) and (C); 18 U.S.C.
      criminal record and/or __ (identify wltat is to      § 3563(b)(3), (4), (5), (6), (13) and (16); in a
      be disclosed). The probation officer may also        case of crimes against property 18 U.S.C. §
      take steps to confirm defendant's compliance         3555; 18 U.S.C. § 3603(2), (3), (4) and (7);
      with this notification re uirement or rovide         USSG 5B 1.3 b 1 A , B , C and D and




                                                 6
)   '




        such notifications directly to third parties (b)(2); USSG § SD 1.3(b)(1 )(A), (B), (C) and
        identified above.                             b 2 ; USSG 5Fl.5.

           Special Conditions
           14) Provide the supervising U.S. Probation Officer any and all requested financial
           information, including copies of state and federal tax returns. (Based on the offense of
          conviction which involves a mandatory criminal assessment penalty, the defendant's
          history of selling controlled substances for profit, and to assess the defendant's ability to
          pay for treatment services.)

          15) Submit person, prope1iy, residence, papers, vehicle, or office to a search conducted by
          a U.S. Probation Officer at a reasonable time and manner, whenever the probation officer
          has reasonable suspicion of contraband or of the violation of a condition of release relating
          to substance abuse or illegal activities; failure to submit to a search may be a ground for
          revocation; defendant shall warn any other residents that the premises defendant is
          occupying may be subject to searches pursuant to this condition. (Based on the nature of
           the offense which involved the possession and distribution of methamphetamine, the
           defendant's criminal history, and the need to protect the community and ensure the safety
           of the supervising probation officer.)

          16) Participate in substance abuse treatment. If defendant is eligible for funding from any
          source to cover the cost of treatment, defendant is to make reasonable efforts to obtain such
          funding. Participation in treatment does not require payment by defendant unless it is clear
          defendant can afford it. Defendant shall submit to drug testing beginning within 15 days
          of defendant's release and 60 drug tests annually thereafter. The probation office may
          utilize the Administrative Office of the U.S. Courts' phased collection process. (Based on
           the defendant's extensive substance abuse history and the offense of conviction which
           involves methamphetamine.)




                                                   7
